ORDER
PER CURIAM.
The mother, Rebecca Noah, appeals the judgment entered by the Circuit Court of St. Charles County dissolving her marriage to the father, Keith Noah, and inter alia awarding the father sole legal and sole physical custody of the parties’ two minor children. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).